Per Curiam:

Justice Barrett, in disposing of the motion from which these appeals were taken, decided that the costs of the General Term awarded to the appellant on a former appeal, could not be taxed in favor of the unsuccessful party upon such appeal, although he ultimately prevailed in the action, and this is in accordance with the settled rule in this department.
He also decided that there could be but one allowance, and this was founded upon the proposition that the allowance having been made upon a judgment, when the judgment was set aside all the incidents, of which the allowance was one, were also vacated and set aside, and, therefore, there was really but one allowance existing and taxable.
For these reasons we think that the orders respectively appealed *595from should be affirmed, with ten dollars costs and disbursements of both appeals.
Present — Beady, P. J., and Ingalls, J.
Orders affirmed, with ten dollars coste and disbursements of both appeals.